DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2014/0198794 A1), hereinafter referred to as D1, in view of Van der Merwe et al. (US 2008/0062891 A1), hereinafter referred to as D2.
Regarding claims 1, 8, 9, and 16, D1 discloses connecting multiple customer sites over a wide area network using an overlay network, which comprises:
receiving, at a first network device, a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device (Referring to Figures 2-4, establishing a BGP session with route reflector (RR) 211 (first network device) with customer edge (CE) routers (plurality of edge devices), comprising receiving routing information.  See paragraphs 0021-0024.  The CE router transmits local information to the route reflector(s) for reaching that CE router and reaching that CE router's underlying local sub-net.  See paragraphs 0039-0041.);
generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; and transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the local first routing table (Referring to Figures 2-4, the CE router populates one or more routing and/or forwarding structures (e.g., Routing Information Base (RIB), Forwarding Information Base (FIB), etc.) (which are stored, per claim 9) (virtual routing tables associated with an edge devices) with the received reachability information (transmitting, via BGP session and to the corresponding edge device associated with the routing table, the local first routing table) about each remote site including the transport address(es) to reach each remote peer and their corresponding sub-networks, and the preferred tunnel type and information (comprising the local preferred route for the corresponding edge device). The routing and/or forwarding structures are populated such that upon receipt of a packet destined for a device in another site of the customer, the CE router looks up the destination and determines that it is reachable behind another CE router in the network and encapsulates the packet it receives from the device within a GRE or IP-In-IP packet and transmits it towards the destination CE.  See paragraphs 0038-0042)
D1 does not disclose updating, by the first network device, a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 2, 10, and 17, D1 does not disclose wherein the updated local preferred route is received via a user interface associated with the first network device.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 3, 11, and 18, D1 does not disclose wherein updating the first routing table with the updated local preferred route comprises transmitting a local preferred route of a second routing table of the plurality of routing tables to the first routing table.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes (local preferred route of a second routing table of the plurality of routing tables to the first routing table) received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 4, 12, and 19, D1 does not disclose wherein the local preferred route of the second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior (initial local preferred route) to be overridden if desired. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 5, 13, 15, and 20, the primary reference further teaches wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device/wherein a second edge device of the plurality of edge devices is associated with a second metro of the telecommunications network, the second routing table of the plurality of routing tables associated with the second edge device (Referring to Figures 2-4, WAN comprising edge devices in a telecommunication network, equivalent to a metro network comprising a plurality of edge devices receiving local preferred routes from a route reflector device comprising first and second edge devices associated with the network (multiple routing tables equivalent to second metro network with plurality of routing tables associated with the second edge devices).  See paragraphs 0020-0022 and 0038-0042.)

Regarding claims 6 and 14, D1 does not disclose wherein the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value (configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro)) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

receiving, via a user interface and at the first network device, a routing policy parameter, wherein updating the first routing table is based on the routing policy parameter.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomotaki et al. (US 2017/0054628 A1) – establishing a BGP session between the client router and a virtual route reflector using established VPN or secure tunnel connection.
Liljenstolpe et al. (US 2016/0226760 A1) – processing route data for a border network device located a border.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462